Roberts, J.
We are of opinion, that the court did not err in giving judgment for the defendant below. The constitution provides, that “ every bill presented to the governor, one day previous to the adjournment of the legislature, and not returned to the house in which it originated before its adjournment, shall become a law, and have the same force and effect as if signed by the governor.” The bill was passed, and presented to the governor on the 15th day of February, 1858; and the legislature adjourned on the next day, the 16th, in less than twenty-four hours from the time of the presentation. There is no evidence that the governor, or any of the executive officers, have recognised this bill as a law. The object of this suit is to try the question, as to whether it is a law or not. The controversy is made by the parties to turn upon the proper construction of the above recited clause of the constitution.
No authorities have been cited, having reference to the validity of legislative acts. The rule of construction, in the computation of time, was elaborately discussed in the case of O’Connor v. *144Towns, 1 Texas Rep. 107. The decision was in relation to the service of process, “five days before the return day thereof.” It was held, that there must be five entire days between the day of the service and the day of the return. A very important consideration in that case was, that the five days was the term of time allowed by the statute for the defendant to prepare himself for trial, and attend the court, if necessary. Where any preparation was necessary, five days was a short time within which to make it. In view, then, of the object and terms of the statutory provision, it was determined that the defendant should have five entire days before the return day. After a review of the authorities, it was concluded in that case, that in applying the proper rule of construction, “the intention is made the governing principle, and this being ascertained from the context, or subject-matter, must be enforced; and ought not to be defeated by frivolous distinctions, or niceties of grammatical construction.”
The phraseology to be construed in this case, is similar to that in the case of O’Connor v. Towns. In this case, it is, that the bill must be presented to the governor “ one dajprevious to the adjournmentin that case it was that the service of process must be executed “five days before the return day.” The object of the provision in this case, is similar to the object in that; to give a certain period of time for something to be done. And if the shortness of the time, in preparing for trial, was an important consideration in that case, the shortness of the time allowed the governor to examine and pass upon the merits of this bill, and perhaps numerous others, is certainly no less so in this case.
The case of O’Connor v. Towns, therefore, furnishes a precedent, fully sustaining the decision of the court below. Under the rule of construction, adopted in that case, the bill should have been presented on the 14th day of February, leaving one entire day, to wit, the 15th, between the day of presentation and the day of the adjournment. It is not necessary, however, that we should decide in this case, that the rule should be extended, so far as to allow one entire intervening day. A full *145consideration of this clause of the Constitution, may lead to the conclusion that the word day is used as a measure of time— twenty-four hours: and not as a mere point of time, as it is usually regarded in judicial interpretations, where the priority of several acts, done on the same day, do not have to be adjudged. If the day of adjournment is regarded as a mere point of time, to be entirely excluded in the computation, then the governor could not return a bill on that day, if it had been presented to him in time; whereas, by the plain language of the clause, he may return it at any time before the moment of adjournment. In this connexion, too, it is to be recollected, that this clause was adopted by the convention, under a knowledge of the well known habits of legislatures, in terminating and completing a large portion of their business during the last days of the session; and also that it is usual to appoint in advance, by a joint resolution, not only a day, but a particular hour of that day for the adjournment.
Whether it be held, that the word day is twenty-four hours from the moment of adjournment, and used as a measure of time, allowed the governor to consider of, and act on the bill, or is an entire day, regarded as an intervening point of time, between the day of presentation and the day of the adjournment, this case does not require us to decide. One or the other construction must be adopted, and under either, it must be determined that a sufficient time was not allowed the governor, in the presentation of this bill; and that it did not become a law by force of its not having been returned by him to the house in which it originated, before the adjournment of the legislature. Judgment is affirmed.
Judgment affirmed.